Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazko et al. (U.S. Pub No. 2007/0110174 A1) in view Park et al. (U.S. Pub 2018/0212810 A1).


1, Glazko teaches a communication system comprising: a repetitive orthogonal frequency-division multiplexing transmitter; a repetitive orthogonal frequency-division multiplexing receiver communicating with said repetitive orthogonal frequency-division multiplexing transmitter [par 0006, In an OFDM system, a transmitter typically transforms the modulation symbols for each OFDM symbol period to the time domain with a K-point inverse fast Fourier transform (IFFT) or inverse discrete Fourier transform (IDFT) to obtain K time-domain chips. The repeated portion is commonly called a guard interval or a cyclic prefix. The guard interval is used to combat intersymbol interference (ISI) and inter-carrier interference (ICI) caused by delay spread, which is the time difference between the earliest and latest arriving signal paths at a receiver], wherein said transmitter comprises: a repetitive orthogonal frequency-division multiplexing modulator comprising: a K-point Fast Fourier Transform receiving a plurality of time-domain data symbols and generating an Initial orthogonal frequency-division multiplexing symbol [par 0007, The receiver performs the complementary processing and removes the guard interval in each received OFDM symbol. The receiver then transforms K time-domain samples for each received OFDM symbol to the frequency domain with a K-point fast Fourier transform (FFT) or discrete Fourier transform (DFT) to obtain K received symbols for the K subbands. The receiver then performs detection on the received symbols to recover the transmitted modulation symbols. The receiver typically maintains a time tracking loop that determines the proper placement of an FFT window for each received OFDM symbol], the initial orthogonal frequency-division multiplexing symbol being based on a plurality of frequency-domain data symbols corresponding to the plurality of time-domain data symbols [par 0033, a unit 314 performs a K-point FFT/DFT on the K input samples and provides K frequency-domain received symbols for the K total subbands. A channel estimator 318 derives a channel estimate based on the received pilot symbols. The channel estimate may be a time-domain channel impulse response estimate and/or a frequency-domain channel frequency response estimate. A data demodulator 316 performs data demodulation/detection on the received data symbols with the channel estimate and provides data symbol estimates], the initial orthogonal frequency-division multiplexing symbol comprising an ending part:[par 0060, For simplicity, FIG. 6A shows only the first OFDM symbol copy received via the FAP and the last OFDM symbol copy received via the LAP. The received OFDM symbol is a superposition of all of the OFDM symbol copies at the receiver], an orthogonal frequency-division multiplexing symbol repeater receiving the initial orthogonal frequency-division multiplexing symbol from said K-point Fast Fourier Transform and generating a repetitive orthogonal frequency-division multiplexing symbol by repeatedly reproducing the initial orthogonal frequency-division multiplexing symbol [par 0031, Within OFDM modulator 130, a symbol-to-subband mapping unit 210 receives and maps the data and pilot symbols to subbands used for data and pilot, respectively, maps zero symbols to unused subbands, and provides K transmit symbols for the K total subbands. Each chip is a complex value to be transmitted in one chip period. A parallel-to-serial (P/S) converter 214 serializes the K chips for each transformed symbol. A guard interval insertion unit 216 then repeats a portion (or G chips) of each transformed symbol to form an OFDM symbol that contains K+G chips], 
 	Glazko fail to show a cyclic prefix adder receiving the repetitive orthogonal frequency-division multiplexing symbol from said orthogonal frequency-division multiplexing symbol repeater, and generating a baseband transmitted signal by prepending a cycle prefix to the repetitive orthogonal frequency-division multiplexing symbol, the cycle prefix comprising the ending part of the initial orthogonal frequency-division multiplexing symbol.
 	In an analogous art Park show a cyclic prefix adder receiving the repetitive orthogonal frequency-division multiplexing symbol from said orthogonal frequency-division multiplexing symbol repeater, and generating a baseband transmitted signal by prepending a cycle prefix to the repetitive orthogonal frequency-division multiplexing par 0052, This may be provided for by mapping tones to every other subcarrier. In this example, IDFT output 440-a may include a repetition of each of its output data symbol 445 (i.e., in the sequence a1, a2, . . . , a8, a1, a2, . . . , a8). Similarly, IDFT output 440-b may include a repetition of each of its output data symbol 445 (i.e., in the sequence b1, b2, . . . , b8, b1, b2, . . . , b8). Multiple input data streams may be transformed by different DFT components 410, resulting in different sets of frequency domain signals, which may be multiplexed to interleaved frequency resources at IDFT component 420. These waveforms may be transformed at IDFT component 420 from the frequency domain back to the time domain. Finally, cyclic prefix adder 430 may append a cyclic prefix to the waveform to form one or more IDFT outputs 440 corresponding to the originally received data streams].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Glazko and Park because methods, systems, devices, or apparatuses that support frequency and time domain multiplexing for low peak-to-average waveforms with multiple streams.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazko et al. (U.S. Pub No. 2007/0110174 A1) in view Park et al. (U.S. Pub 2018/0212810 A1) in further view Wu (U.S. Pub No. 2007/0189320 A1).



 	In an analogous art Wu show wherein said transmitter further comprises: a channel encoder receiving an input signal comprising a plurality of information bits, said channel encoder generating the plurality of time-domain data symbols by adding redundancy to the plurality of information bits [par 0066, A cyclic redundancy check (CRC) for the scrambled data is determined and appended to the scrambled data using CRC adding logic 48. Next, channel coding is performed using channel encoder logic 50 to effectively add redundancy to the data to facilitate recovery and error correction at the mobile terminal 16. The channel encoder logic 50 uses known Turbo encoding
techniques in one embodiment], said channel encoder transmitting the plurality of time-domain data symbols to said repetitive orthogonal frequency-division modulator [par
0069, The IFFT processors 62 will preferably operate on the respective symbols to provide an inverse Fourier Transform. The output of the IFFT processors 62 provides
symbols in the time domain. The time domain symbols are grouped into frames, which
are associated with a prefix by like insertion logic 64. Each of the resultant signals is up-converted in the digital domain to an intermediate frequency and converted to an analog Signal via the corresponding digital up-conversion (DUC) and digital-to-analog (D/A) conversion circuitry 66].
.

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazko et al. (U.S. Pub No. 2007/0110174 A1) in view Park et al. (U.S. Pub 2018/0212810 A1) in further view Laroia et al. (U.S. Pub No. 2007/0010226 A1).


3. Glazko and Park disclose the communication system according to claim 1, Glazko and Park fail to show wherein said transmitter further comprises: a carrier modulator receiving the baseband transmitted signal from said cyclic prefix adder, shifting the baseband transmitted signal to a passband, and transmitting a passband transmitted signal.
 	In an analogous art Laroia show wherein said transmitter further comprises: a carrier modulator receiving the baseband transmitted signal from said cyclic prefix adder [par 0207, The passband module 3514, e.g., an RF module, is coupled to the receive antenna 3503, and receives passband signals, a received passband signal corresponding to an OFDM symbol transmission time period may be a composite from uplink signals transmitted from a plurality of wireless terminals which have been timing synchronized with respect to signal arrival at the base station, e.g., to within an OFDM symbol cyclic prefix], shifting the baseband transmitted signal to a passband, and transmitting a passband transmitted signal [par 0119, The wireless terminal converts the baseband signal to a passband signal. The transmitter's DC tone noise characteristic error is introduced as part of the baseband to passband conversion process in the WT].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Glazko, Park, and Laroia because methods and apparatus for improving the communications for wireless communication devices using a DC tone


4. Glazko and Park illustrate a communication system according to claim 1, Glazko and Park fail to show wherein said receiver further comprises: a carrier demodulator receiving a passband received signal, shifting the passband received signal to a baseband, and generating a baseband received signal.
 	In an analogous Laroia show wherein said receiver further comprises: a carrier demodulator receiving a passband received signal, shifting the passband received signal to a baseband, and generating a baseband received signal [par 0183, Transmitter 3304 also include a baseband signal generation module 3317, a baseband to passband conversion module 3319 and a multi-tone block passband signal output transmitter module 3321. The baseband signal generation module 3317 generates baseband signals, e.g., a baseband OFDM symbol for each OFDM symbol transmission time period. Baseband to passband conversion module 3319 converts a baseband OFDM symbol, output from baseband signal generation module 3317, into a multi-tone block passband signal].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Glazko, Park, and Laroia because methods and apparatus for improving the communications for wireless communication devices using a DC tone



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

				/SYED ALI/                                           Primary Examiner, Art Unit 2468